Hunt, Presiding Justice.
Kenneth Nolton shot and killed Wendell Neal with a handgun and robbed and wounded David Peterson. He was convicted of felony murder, armed robbery, aggravated assault, and possession of a firearm during the commission of a crime, and sentenced to life imprisonment for felony murder and terms of years for the remaining convictions.1 He appeals, enumerating as error only the trial court’s finding that trial counsel was not ineffective. We affirm.
Nolton and his co-defendants2 broke into Wendell Neal’s apartment and Nolton shot Neal, who was unarmed, two times at point blank range when Neal did not immediately comply with his demands for money, drugs and jewelry. Around the same time, Nolton, or one of his co-defendants, shot and robbed Neal’s friend, David Peterson.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Nolton guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The record amply supports the trial court’s determination that trial counsel was not ineffective under the standards of Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1974), adopted by this court in Smith v. Francis, 253 Ga. 782 (325 SE2d 362) (1985).

Judgment affirmed.


All the Justices concur.


 The crimes were committed on March 30, 1992. Nolton was indicted by the DeKalb County Grand Jury in its May 1992 term, tried by a jury July 8-10, 1992, and convicted and sentenced on July 10, 1992. His motion for new trial, filed August 10, 1992, and amended September 18, 1992, was denied on October 5, 1992. He filed his notice of appeal on October 12, 1992, the appeal was docketed in this court on October 30, 1992, and submitted for decision without oral argument on December 11, 1992.


 Three of Nolton’s co-defendants, Bruce Jordan, Arthur Lemon, and Ronnie Daniels, entered into plea bargains with the state and testified against him at trial.